Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/21.
Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Elected claims 1-10, 21-23 are allowable. Claims 11-20 are not eligible for rejoinder. Pursuant to MPEP §§ 1302.04(D) and 821.02, claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder, in this case because of divergent subject matter, may be canceled by Examiner at the time of allowance. 
Amendment
	The claims are amended as follows:

Claim 11 -- CANCELED --
Claim 12 -- CANCELED --
Claim 13 -- CANCELED --
Claim 14 -- CANCELED --
Claim 15 -- CANCELED --

Claim 17 -- CANCELED --
Claim 18 -- CANCELED --
Claim 19 -- CANCELED --
Claim 20 -- CANCELED --
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
WITH RESPECT TO CLAIM 21
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in claim 21 - 
fluid pressure source means for producing fluid pressure connected to said open end of said microchannels; and [note that the fluid pressure source means can be piezoelectric crystal or valve, according to specification, original claims 22, 23]
power source and control means connected to said fluid pressure source for pressuring certain of said microfluidic channels causing said thin film mirror to be deformed to a desired shape [note that the specification is described as “a power source and control system;” (at application PG Pub US 20210026132: Abstr, para. 8, claims 1 and 11)]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
WITH RESPECT TO CLAIMS 21-23
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 21 - additive manufactured elastomeric support structure means for causing said thin film mirror to be deformed to a desired shape connected to said mirror back exposed surface wherein said additive manufactured elastomeric support structure means for causing said thin film mirror to be deformed to a desired shape includes a multitude of microchannels wherein said microchannels have a closed end located proximate said mirror back exposed surface and an open end located away from said mirror back exposed surface; 
Claim 22 - said fluid pressure source means includes a piezoelectric crystal.
Claim 23 - said fluid pressure source means includes a valve.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1-10, 21-23 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A deformable mirror” including the specific arrangement for “said elastomeric support structure including a multitude of microchannels wherein said microchannels have a closed end located proximate said mirror back exposed surface and an open end located away from said minor back exposed surface;” as set forth in the claimed combination(s).
With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 21, the prior art does not teach or suggest “A deformable mirror” including the specific arrangement for “wherein said additive manufactured elastomeric support structure means for causing said thin film mirror to be deformed to a desired shape includes a multitude of microchannels wherein said microchannels have a closed end located proximate said mirror back exposed surface and an open end located away from said mirror back exposed surface;” as set forth in the claimed combination(s).
With respect to claims 22 and 23, these claims depend on claim 21 and are allowable at least for the reasons stated supra.
US 20040017620 – thin film mirror with fluid actuated through channels (see esp. Figs. 30-31), US 20170184841 – adjustable mirror system with a channel. Neither, nor the rest of the prior art, were reasonably modifiable to a “multitude of microchannels” as part of an “elastomeric support.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872